 1   David A. Chami, AZ #027585
     PRICE LAW GROUP, APC
 2   8245 N. 85th Way
 3   Scottsdale, AZ 85258
     T: (818) 600-5515
 4   F: (818) 600-5415
     david@pricelawgroup.com
 5

 6   Haytham Faraj
     LAW OFFICES OF HAYTHAM FARAJ
 7   1935 W Belmont Ave.
 8   Chicago, IL 60657
     T: (312) 635-0800
 9   F: (202) 280-1039
     haytham@farajlaw.com
10

11   Attorneys for Plaintiff
12                             IN THE UNITED STATES DISTRICT COURT

13                                 FOR THE DISTRICT OF ARIZONA

14
        Mussalina Muhaymin as Personal             Case No.: CV-17-04565-PHX-SMB
15
        Representative of the Estate of
16      Muhammad Abdul Muhaymin Jr.,               NOTICE OF LODGING
                                                   PLAINTIFF’S MOTION FOR LEAVE
17                    Plaintiff,                   TO FILE SECOND AMENDED
18                                                 COMPLAINT AND SUPPORTING
        v.                                         DOCUMENTS UNDER SEAL
19
        City of Phoenix, an Arizona Municipal
20
        Corporation, et al.,
21
                      Defendants.
22

23

24           Plaintiff Mussalina Muhaymin (“Plaintiff”), through undersigned counsel, pursuant to
25
     Local Rule of Civil Procedure 5.6(d), hereby provides notice to the Court and counsel for
26
27
     Defendants that she has lodged under seal Plaintiff’s Motion to Amend the Complaint (“Motion

28


                                                   -1-
 1   to Amend”), Exhibit 1 to the Motion to Amend, the Declaration of David A. Chami in Support
 2   thereof (“Chami Decl.”), and Exhibit A to the Chami Decl. Plaintiff further states the following:
 3
        1. The Motion to Amend, Exhibit 1 Plaintiff’s Second Amended Complaint, the Chami
 4
            Decl., and Exhibit A to the Chami Decl., lodged under seal by Plaintiff, all contain
 5

 6          specific information, including quotation, gleaned from the depositions the City of
 7          Phoenix’s Rule 30(b)(6) witness and Officer Heimbigner.
 8
        2. While Plaintiff contests that a public police department’s training policies and practices
 9
            are confidential, as they are accessible by the public through a FOIA request, in an
10

11          abundance of caution Plaintiff notes that both of the relevant depositions have been
12          designated as “CONFIDENTIAL” by Defendants pursuant to this Court’s protective
13
            order (Dkt. 72).
14
                                     L.R. 5.6(d) CERTIFICATION
15

16          The undersigned hereby certifies that on June 10, 2020 at 11:00 a.m., the parties conferred
17   with the Court and it was determined that Plaintiff would seek permission to file her motion to
18
     amend the complaint under seal, as well as the accompanying documents.
19
            WHEREFORE, pursuant to L.R. 5.6(d), Plaintiff hereby respectfully requests the Court
20

21   enter an order making Plaintiff’s Motion for leave to file Second Amended Complaint, Exhibit

22   1 to the Motion, the Declaration of David A. Chami in Support thereof, and Exhibit A to the
23
     Chami Decl. part of the public record.
24
            Respectfully submitted this 10th day of June 2020,
25

26
27

28


                                                     -2-
 1
                                                      PRICE LAW GROUP, APC
 2
                                                      By: /s/ David A. Chami
 3                                                    David A. Chami, AZ #027585
                                                      Attorney for Plaintiff
 4

 5

 6

 7                                   CERTIFICATE OF SERVICE

 8
            I hereby certify that on June 10, 2020, I electronically filed the foregoing document with
 9
     the Clerk of the Court using the ECF system. Notice of such filing will be sent to all attorneys
10
     of record in this matter.
11

12
                                                      PRICE LAW GROUP, APC
13
                                                      /s/Florence Lirato
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                    -3-
